DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
All information disclosure statements were submitted prior to the first action and are incompliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, they have been considered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 8 recites: “wherein the control circuitry is adapted to perform a rewriting procedure to rewrite the next level page table in response to a modification to addressing information associated with the entry of the intermediate level page table.”  Claim 9 recites: “The data processing apparatus of claim 8, wherein the control circuitry is adapted to perform the rewriting procedure without modifying content of entries of the next level page table.”  It is not clear whether or not the rewriting procedure rewrites the next level page table because claim 8 recites a rewriting procedure to rewrite the next level page table but claim 9, which contains all the limitations of claim 8, recites the same rewriting procedure being performed “without modifying content of entries of the next level page table”.  Since there are two independent interpretations of the language of claim 8, the claims language is indefinite.  
Claim 8 recites: “a modification to addressing information associated with the entry of the intermediate level page table”.  But claims 11 and 14 substantially recite: “the addressing information is the control information” and “the addressing information is the addressing function”, respectively.  There is not clear way to determine whether or not the “control information” or the “addressing function” are “associated with” an entry of in the page table.  For instance, the information or function are associated with the page table because they are on the same device, but a “function” does not clearly have a location in a page table (as opposed to an address).  This language is also unclear because it names a single item as being two different types of structures (e.g. addressing information and an addressing function).  “A court will not find a patented claim indefinite unless the claim interpreted in light of the specification and the prosecution history fails to ‘inform those skilled in the art about the scope of the invention with reasonable certainty.’ . . . The Office construes claims by giving them their broadest reasonable interpretation during prosecution in an effort to establish a clear record of what the applicant intends to claim. Such claim construction during prosecution may effectively result in a lower threshold for ambiguity than a court's determination. . . . However, applicant has the ability to amend the claims during prosecution to ensure that the meaning of the language is clear and definite prior to issuance or provide a persuasive explanation (with evidence as necessary) that a person of ordinary skill in the art would not consider the claim language unclear. . . (claims are given their broadest reasonable interpretation during prosecution ‘to facilitate sharpening and clarifying the claims at the application stage’). . . . The lower threshold is also applied because the patent record is in development and not fixed during examination, and the agency does not rely on it for interpreting claims. . . . (‘Issues of judicial claim construction such as arise after patent issuance, for example during infringement litigation, have no place in prosecution of pending claims before the PTO, when any ambiguity or excessive breadth may be corrected by merely changing the claim.’). . . . During examination, after applying the broadest reasonable interpretation to the claim, if the metes and bounds of the claimed invention are not clear, the claim is indefinite and should be rejected. . . . (‘[W]hen the USPTO has initially issued a well-grounded rejection that identifies ways in which language in a claim is ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention, and thereafter the applicant fails to provide a satisfactory response, the USPTO can properly reject the claim as failing to meet the statutory requirements of § 112(b).’)”  MPEP § 2173.02(I).
Claims 11 and 14 substantially recite: “the addressing information is the control information” and “the addressing information is the addressing function”, respectively.  It is not clear where the scope of “addressing information” (which sounds like an address), “control information” which sounds like metadata, and “addressing function”, which sounds like software or hardware, should be.  If these are meant to be addresses, other metadata, or functions carrying out operations, the claims may be amended to clarify.  See MPEP § 2173.02(I) cited above.  
Claim 13 recites: “the modification comprises changing the control information to indicate that the addressing function is not applied  . . . define the new offset based on an inverse to the addressing function and the current offset”.  It is not clear whether this refers to reversing addressing (i.e. changing the most/least significant bits), carrying out function in reverse, or “defining” an offset based on the non-application of the function as an “inverse” of applying the function.   Note that the claim language recites omission of the function altogether as being used to “define” the “inverse” of the function.
Claim 20 recites: “when the control information indicates that the addressing function has not been applied, the contiguous plurality of entries of the next level page table comprise redundant information, and the addressing function modifies physical storage locations of the contiguous plurality of entries such that the redundant information is distributed in non-contiguous locations of the next level page table”.  It is not clear whether the entries comprising redundant information is claimed as a result of the control information indicating application of an addressing function, or if this language is merely reciting performing the method on a page table that happens to contain redundant information.   
All dependent claims are rejected as containing the limitations of the claims from which they depend.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 19, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blake (US 2020/0073819). 
1. A data processing apparatus comprising: 
storage circuitry to store a hierarchy of page tables comprising an intermediate level page table comprising a plurality of entries, each comprising corresponding base address information of a corresponding next level page table (Blake teaches: “The address translation circuitry is responsive to receipt of the virtual address to perform a translation determination with reference to the page table hierarchy, wherein an intermediate level page table entry of the page table hierarchy stores an intermediate level pointer to the last level page table entry.”  Blake Abstract.  See also Blake figure 1.  “In the example embodiment of FIG. 1B the address generation circuitry 114 calculates four pointers to page table entries at each level of a four level table, these being represented by 116, 118, 120, and 122 within memory 106.” Blake paragraph 0042.  “wherein an intermediate level page table entry of the page table hierarchy stores an intermediate level pointer to the last level page table entry” Blake paragraph 0039. See also Blake figure 4.) and corresponding control information indicating whether an addressing function has been applied to reorder physical storage locations of entries of the corresponding next level page table; (Blake teaches: “In a given page table hierarchy the “contiguous” bit in page table entries can also be set/un-set in the middle of the page table structure to allow for more granular parallel accesses as is shown in FIG. 5B. FIG. 5B shows a five level page table example in which the upper two levels (L0, L1) are contiguously allocated page table entries, whilst the L2 page table entries must be accessed via page table walk, and the lowest two levels (L3, L4) may again be accessed in parallel. Note that the TTBR register can also comprise the contiguous bit since this indicates the nature of the page table entry at L0. Hence in the example of FIG. 5B the contiguously allocated bit is set for the TTBR register and the L0 level which then means that the L0 and L1 tables are allocated contiguously. The L1 page table entries do not have the contiguous bit set and the sequential walk is used to access the L2 level. The entries themselves at the L2 level have the contiguously allocated bit set and thus parallel loads can be generated for the L3 and L4 table entries.”  Blake paragraph 0052.  See also Blake figures 5A and 5B.) and address translation circuitry to perform a virtual-to-physical address translation using the hierarchy of page tables in response to receipt of a virtual address, the virtual-to-physical address translation comprising performing a lookup in a next level page table dependent on base address information defined in an entry of the intermediate level page table and a page table index generated based on a portion of the virtual address, (Blake teaches: “One example approach is schematically illustrated in FIG. 4. A 48-bit address space of the virtual address is shown divided into five portions, four of which are used in order to calculate physical addresses at the different levels of the page table hierarchy. FIG. 4 shows the uppermost set of bits of the virtual address ([47:39]) being used with a function 300 to generate a L0 physical address. The next portion of the virtual address (bits [38:30]) are used together with the L0 portion of the virtual address as the input to a L0 and L1 function 302 to calculate a L1 physical address. A third portion of the virtual address (bits [29:21]), and the bits above this in the virtual address, are the input to function 304 which calculates a L2 physical address. Finally, a further portion of the virtual address ([20:121) together with the bits above this form the input to a function 306 which calculates a L3 physical address.”  Blake paragraph 0046.  See also Blake figure 4.) wherein the address translation circuitry is adapted such that, in response to control information of the entry indicating that the addressing function has been applied, the lookup in the next level page table is performed at a modified storage location generated by applying the addressing function to the page table index.  (“When the flag is not set the page table walk approach can be taken in a sequential walk and when a page table entry with the flag set is encountered a shift to using the parallelised memory access method described above can be made.” Blake paragraph 0051.) 
7. The data processing apparatus of claim 1, wherein 
the next level page table is a final level page table and each entry of the final level page table defines a physical address to be accessed based on a corresponding virtual address received by the address translation circuitry. (“Finally, a further portion of the virtual address ([20:121) together with the bits above this form the input to a function 306 which calculates a L3 physical address.” Blake paragraph 0046.  See also figure 4 and paragraph 0046 in full.)
19. The data processing apparatus of claim 1, wherein
the control information comprises a contiguity bit representing a hint of sequential usage of a contiguous plurality of entries of the next level page table.  (Blake teaches: “the present techniques further recognize that embodiments may be provided in which some page table entries are allocated according to the techniques described above for contiguous memory allocation whilst others may be allocated sparsely in an ad hoc manner in memory. In this context in some embodiments each page table entry of the page table hierarchy of page table entries comprises a contiguous allocation flag, and the apparatus is arranged to set the contiguous allocation flag for a first page table entry which points to a second page table entry which is allocated in the contiguous block of memory. Reference may then be made to that contiguous allocation flag in a given page table entry to determine whether the page table entry or sub-tree of page table entries which that pointer points to is (at least partially) laid out in a contiguous manner.” Blake paragraph 0032.
21. A data processing method comprising: 
storing a hierarchy of page tables comprising an intermediate level page table comprising a plurality of entries, each comprising corresponding base address information of a corresponding next level page table and corresponding control information indicating whether an addressing function has been applied to reorder physical storage locations of entries of the corresponding next level page table; and performing a virtual-to-physical address translation using the hierarchy of page tables in response to receipt of a virtual address, the virtual-to-physical address translation comprising performing a lookup in a next level page table dependent on base address information defined in an entry of the intermediate level page table and a page table index generated based on a portion of the virtual address, wherein in response to control information of the entry indicating that the addressing function has been applied, the lookup in the next level page table is performed at a modified storage location generated by applying the addressing function to the page table index. (See rejection of claim 1.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Blake (US 2020/0073819) and Zhang (Efficient Address Remapping in Distributed Shared-Memory Systems, 2006.)
2. The data processing apparatus of claim 1, wherein 
the addressing function maps a strided sequence of virtual addresses to a contiguous sequence of physical storage locations in the storage circuitry.   (The previously cited art does not expressly state that a strided sequence of virtual addresses is mapped to a contiguous sequence of physical storage locations.
Zhang teaches: “If it is a normal address, it is sent to the local memory/directory controller (if it is a local memory access) or the network interface (if it is a remote access). If it is a shadow address, it is always routed to the local shadow engine. The shadow engine translates shadow requests into a series of real physical addresses and sends word-grained requests via the interconnect to the home nodes for each required word.” Zhang paragraph 216, first paragraph. “In response to an Impulse system call, the OS allocates a range of contiguous virtual addresses large enough to map the elements of the new (synthetic) data structure. The OS then maps the new data structure through shadow memory to the corresponding physical data elements.” Zhang page 212, second paragraph.  “To use Impulse, the application first calls remap setup() to create a dense alias vector in the shadow space, diagonal, which contains just the diagonal elements. After remapping, the application accesses the diagonal elements via the new alias vector instead of the original matrix, i.e., using diagonal[i] in the place of A[i][i]. Such an access is shown in the bottom half of Figure 1.”  Zhang page 213, first paragraph. “To determine where these sparse data items reside in physical memory, the MC first recovers their offsets within the original data structure, so-called pseudovirtual addresses. It then translates these pseudovirtual addresses to physical DRAM addresses using a page table. . . . The shadow → pseudovirtual → physical mappings all take place within the memory controller.” Zhang page 213, second paragraph.  See also Zhang figures 1 and 2 and accompanying description.  “Gathering/scattering data in multiprocessors yields several performance benefits. Like on a uniprocessor, gathering sparse data into dense cache lines improves spatial locality. This improved spatial locality can significantly improve cache and TLB hit rates, thereby reducing the number of local and remote memory accesses performed. By not loading unused data into caches, cache pollution and system bus bandwidth requirements are also reduced. Loading and storing sparse data at a fine granularity reduces network bandwidth requirements and memory pressure.” Zhang page 211, second to last paragraph.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Zhang because this improves locality in the caches (where the data is sent) and thereby improves hit rate and reduces the number of subsequent full memory accesses.  See Zhang page 211, next to last paragraph.)
3. The data processing apparatus of claim 2, wherein 
the strided sequence comprises a stride length and each page table index generated from the strided sequence of virtual addresses differs from a preceding page table index generated from a preceding virtual address of the sequence of virtual addresses by the stride length. (“To use Impulse, the application first calls remap setup() to create a dense alias vector in the shadow space, diagonal, which contains just the diagonal elements. After remapping, the application accesses the diagonal elements via the new alias vector instead of the original matrix, i.e., using diagonal[i] in the place of A[i][i]. Such an access is shown in the bottom half of Figure 1.”  Zhang page 213, first paragraph.)
4. The data processing apparatus of claim 2, wherein: 
each page table index generated from the strided sequence of virtual addresses comprises a least significant portion and a more significant portion; the least significant portion of each page table index is a same least significant portion; and each more significant portion corresponds to a sequentially previous more significant portion incremented by a single value.  (Zhang teaches: “The Impulse memory system architecture adds an optional level of address indirection at the memory controller.”  Zhang page 1, Abstract.  “Data items whose physical DRAM addresses are not contiguous can be mapped to contiguous shadow addresses.”  Zhang page 212, first paragraph.  “As an example of how Impulse’s remapping can be used, consider a program that accesses the diagonal elements of a large, dense matrix A. The physical layout of part of the matrix A is shown on the right-hand side of Figure 1. On a conventional memory system, each time the processor accesses a new diagonal element (A[i][i]), it requests a full cache line of contiguous physical memory and accesses only a single word of each of these cache lines. Such an access is shown in the top half of Figure 1.” Zhang page 212, last paragraph.  Note that the above language reads on incrementing a single address bit for the index (e.g. the virtual address).  See also Zhang figure 1 showing data in strided physical locations being mapped to contiguous virtual locations.)
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Blake (US 2020/0073819), Zhang, and Seshadri (Gather-Scatter DRAM: In-DRAM Address Translation to Improve the Spatial Locality of Non-unit Strided Accesses, 2017.)
5. The data processing apparatus of claim 4, wherein 
the addressing function swaps an order of the least significant portion and the more significant portion. (The previously cited art does not expressly teach swapping an order of the least and most significant address portions.
Seshradri teaches: “Existing systems are inefficient in performing strided accesses because the memory subsystem, i.e., caches and main memory, is optimized to store and communicate data at a cache line granularity. Unfortunately, the cache line size (typically 64 bytes) is usually much larger than the size of the individual data item involved in a strided access (typically 4 or 8 bytes).”  Seshradri page 267, second column.  “To map the data of the cache line with column address C to different chips, the memory controller inspects the n least significant bits (LSB) of C. Based on these n bits, the controller uses n stages of shuffling. Figure 4 shows an example of a 2-stage shu-ffling mechanism. In Stage 1 (Figure 4), if the LSB is set, our mechanism groups adjacent 8-byte values in the cache line into pairs and swaps the values within each pair. In Stage 2 (Figure 4), if the second LSB is set, our mechanism groups the 8-byte values in the cache line into quadruplets, and swaps the adjacent pairs of values. The mechanism proceeds similarly into the higher levels, doubling the size of the group of values swapped in each higher stage. The shu-ffling mechanism can be enabled only for those data structures that require our mechanism. Section 4.3 discusses this in more detail.” Seshradri page 271.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Seshradri because this minimizes chip conflicts, succinctly communicates an access pattern, and can be quickly assembled.  See Seshadri page 270 section 3.2 continued onto page 271.) 
6. The data processing apparatus of claim 4, wherein: the least significant portion comprises a predetermined number of bits; and the addressing function shifts the more significant portion by the predetermined number of bits towards the least significant end of the page table index, and introduces a predetermined portion at a more significant end of the page table index.  (See rejection of claim 5.  Note that swapping bits has the effect of shifting at least some bits.)
Claims 8-18 are rejected under 35 U.S.C. 103 as being unpatentable over Blake (US 2020/0073819) and Hennessy (Computer Architecture, 2007).
8. The data processing apparatus of claim 1, further comprising 
translation storage circuitry to store recently used virtual-to-physical address translations resulting from lookups in the hierarchy of page tables, (Blake teaches: “FIG. 1B schematically illustrates a translation look aside buffer (TLB) 110, address processing circuitry 112, and memory 106. A virtual address is received by the TLB 110 which performs a look up in its cache-like structure and if a TLB hit occurs then the corresponding physical address stored in the TLB is generated as the output. If however a TLB miss occurs an indication of this is passed (including the virtual address) to the address processing circuitry 112 and in particular to the address generation circuitry 114 thereof. The address generation circuitry, in accordance with the present techniques, calculates pointers to page table entries on the basis of the virtual address received. In the example embodiment of FIG. 1B the address generation circuitry 114 calculates four pointers to page table entries at each level of a four level table, these being represented by 116, 118, 120, and 122 within memory 106.” Blake paragraph 0042.) wherein the control circuitry is adapted to perform a rewriting procedure to rewrite the next level page table in response to a modification to addressing information associated with the entry of the intermediate level page table.  (With respect to claim interpretation: the recited “addressing information associated with the entry of the intermediate level page table” includes all addressing information for a given entry because the address (virtual and physical) are “associated with” the entry of the intermediate level page table. 
Blake teaches: “As mentioned above, the present techniques recognise that the page table hierarchy may be allocated in memory in a mixed manner i.e. where some of the page table hierarchy is contiguously allocated (e.g. depth-first) in memory, but a further portion of the page table hierarchy is sparsely allocated (requiring a page table walk).”  Blake paragraph 0051.
The previously cited art does not expressly state that entries in the page table are rewritten.  
Hennessy teaches: “Several general memory hierarchy ideas from Chapter 1 about caches are analogous to virtual memory, although many of the terms are different. Page or segment is used for block, and page fault or address fault is used for miss. With virtual memory, the processor produces virtual addresses that are translated by a combination of hardware and software to physical addresses, which access main memory. This process is called memory mapping or address translation. Today, the two memory hierarchy levels controlled by virtual memory are DRAMs and magnetic disks.” Hennessy page C-40.  “A TLB entry is like a cache entry where the tag holds portions of the virtual address and the data portion holds a physical page frame number, protection field, valid bit, and usually a use bit and dirty bit. To change the physical page frame number or protection of an entry in the page table, the operating system must make sure the old entry is not in the TLB”  Hennessy page C-44. “In addition, a process can neither read nor write a page if it is not in the page table. Since only the OS can update the page table, the paging mechanism provides total access protection.” Hennessy page 316.  “The offsets for each of these page tables come from four 9-bit fields. Address translation starts with adding the first offset to the page-map level 4 base register and then reading memory from this location to get the base of the next-level page table. The next address offset is in turn added to this newly fetched address, and memory is accessed again to determine the base of the third page table. It happens again in the same fashion. The last address field is added to this final base address, and memory is read using this sum to (finally) get the physical address of the page being referenced.” Hennessy page C-53.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Hennessy because this avoids loading the entire page table, thereby saving space in memory, and also allows correct entries in the page table during demand paging (i.e. the correct physical location when pages are paged out to disk).)
9. The data processing apparatus of claim 8, wherein 
the control circuitry is adapted to perform the rewriting procedure without modifying content of entries of the next level page table.  (“Replacing a block means updating the data, the address tag, the valid bit, and the LRU bit.” Hennessy C-14. (Note that bits lower than the tag are not modified.)
10. The data processing apparatus of claim 8, wherein 
the control circuitry is adapted to retain validity of the virtual-to-physical address translations stored in the translation storage circuitry during the rewriting procedure.  (This language is written as an intended use because it implies but does not require steps to be performed or limit to a particular structure.  Note also that Hennessy teaches: “Since the Opteron normally goes through four levels of tables on a TLB miss, there are three potential places to check protection restrictions. The Opteron obeys only the bottom-level Page Table Entry, checking the others only to be sure the valid bit is set.”  Hennessy page C-55.)
11. The data processing apparatus of claim 8, wherein 
the addressing information is the control information.  (Denoting address information as being “control information” does not require steps to be performed or limit to a particular structure.  See MPEP §§ 2111.04 and 2103.)
12. The data processing apparatus of claim 11, wherein: 
the modification comprises changing the control information to indicate that the addressing function is applied; (“To support this mixed approach and also to support the checking of the validity of page table entries the page table entries themselves can be provided with a flag indicating whether the sub-tree to which the pointer is pointing is (at least partially) laid out in the contiguous (fully populated) data structure manner. This flag can be provided at every level of page table entries from the TTBR register through all the levels. When the flag is not set the page table walk approach can be taken in a sequential walk and when a page table entry with the flag set is encountered a shift to using the parallelised memory access method described above can be made. Conversely, the contiguous flag may be set (and thus the parallel memory access method may be used) for the first levels of the page table hierarchy encountered, but if a level is encountered at which the entry does not have the contiguous flag set then a subsequent page table walk can be triggered. This is schematically illustrated in FIG. 5A where an incoming virtual address 400 is used by address generation circuitry 402 to generate four parallel memory accesses (to levels L0-L3) and the presence of the non-set contiguous flag at L2 triggers a page walk by means of which the L3 entry is retrieved, i.e. the pointer of the L2 entry is followed.” Blake paragraph 0051.) and the control circuitry is adapted to, when performing the rewriting procedure: copy each entry of the next level page table from a current physical location defined based on a current offset from the base address information to a new physical storage location defined dependent on a new base address and a new offset; define the new offset based on the addressing function and the current offset; (This is obvious over the combination of Blake and Hennessy.  Blake teaches: “In a given page table hierarchy the “contiguous” bit in page table entries can also be set/un-set in the middle of the page table structure to allow for more granular parallel accesses as is shown in FIG. 5B. FIG. 5B shows a five level page table example in which the upper two levels (L0, L1) are contiguously allocated page table entries, whilst the L2 page table entries must be accessed via page table walk, and the lowest two levels (L3, L4) may again be accessed in parallel. Note that the TTBR register can also comprise the contiguous bit since this indicates the nature of the page table entry at L0. Hence in the example of FIG. 5B the contiguously allocated bit is set for the TTBR register and the L0 level which then means that the L0 and L1 tables are allocated contiguously. The L1 page table entries do not have the contiguous bit set and the sequential walk is used to access the L2 level. The entries themselves at the L2 level have the contiguously allocated bit set and thus parallel loads can be generated for the L3 and L4 table entries.”    Blake paragraph 0052.
Blake does not expressly teach rewriting of the page table entries as part of separating the page tables into contiguous an non-contiguous entries.  
Hennessy teaches rewriting page table entries as part of normal operations.  See rejection of claim 8 for art and motivation to combine.) and modify the base address in the intermediate level page table to correspond to the new base address. (This language is written as an intended use because it implies but does not require steps to be performed or limit to a particular structure (a modification is required but modification “to correspond to” a new address is an intended use/wherein clause).  See MPEP §§ 2111.02 and 2103.  In the interest of compact prosecution, note that this language also reads on merely modifying the base address.  See Hennessy cited above.) 
13. The data processing apparatus of claim 11, wherein: 
the modification comprises changing the control information to indicate that the addressing function is not applied; (“In a given page table hierarchy the “contiguous” bit in page table entries can also be set/un-set in the middle of the page table structure to allow for more granular parallel accesses as is shown in FIG. 5B. FIG. 5B shows a five level page table example in which the upper two levels (L0, L1) are contiguously allocated page table entries, whilst the L2 page table entries must be accessed via page table walk, and the lowest two levels (L3, L4) may again be accessed in parallel. Note that the TTBR register can also comprise the contiguous bit since this indicates the nature of the page table entry at L0. Hence in the example of FIG. 5B the contiguously allocated bit is set for the TTBR register and the L0 level which then means that the L0 and L1 tables are allocated contiguously. The L1 page table entries do not have the contiguous bit set and the sequential walk is used to access the L2 level. The entries themselves at the L2 level have the contiguously allocated bit set and thus parallel loads can be generated for the L3 and L4 table entries.” Blake paragraph 0052.) and the control circuitry is adapted to, when performing the rewriting procedure: 
copy each entry of the next level page table from a current physical location defined based on a current offset from the base address information to a new physical storage location defined based on a new base address and a new offset; (With respect to claim interpretation, this language appears to be directed to the state when no specific function is used for remapping the page tables (i.e. when a multi-level page table is updated during normal operations). Hennessy teaches: “To change the physical page frame number or protection of an entry in the page table, the operating system must make sure the old entry is not in the TLB;”  Hennessy page C-44.  “AMD64 uses a multilevel hierarchical page table to map the address space to keep the size reasonable. The number of levels depends on the size of the virtual address space. Figure C.26 shows the four-level translation of the 48-bit virtual addresses of the Opteron. The offsets for each of these page tables come from four 9-bit fields. Address translation starts with adding the first offset to the page-map level 4 base register and then reading memory from this location to get the base of the next-level page table. The next address offset is in turn added to this newly fetched address, and memory is accessed again to determine the base of the third page table. It happens again in the same fashion. The last address field is added to this final base address, and memory is read using this sum to (finally) get the physical address of the page being referenced. This address is concatenated with the 12-bit page offset to get the full physical address.”  Hennessy page C-53.  Note that changing the frame number (corresponding to a given physical address) changes the multilevel mappings.) define the new offset based on an inverse to the addressing function and the current offset; (Note that “defining” an offset implies but does not require steps to be performed or limit to a particular structure.  See MPEP §§ 2111.04 and 2103.) and modify the base address in the intermediate level page table to correspond to the new base address. (Note that this is written as an intended use because it implies but does not require steps to be performed or limit to a particular structure (a modification is required but modification “to correspond to” a new address is an intended use/wherein clause).  See MPEP §§ 2111.02 and 2103.  See Hennessy cited above for a teaching of modifying the base address.) 
14. The data processing apparatus of claim 8, wherein 
the addressing information is the addressing function.  (See rejection of claim 11.)
15. The data processing apparatus of claim 14, wherein: 
the modification comprises changing the addressing function to a modified addressing function; and the control circuitry is adapted to, when the control information indicates that the addressing function has been applied and when performing the rewriting procedure: copy each entry of the next level page table from a current physical location defined based on a current offset from the base address information to a new physical storage location defined dependent on a new base address and a new offset; the new offset is defined based on the modified addressing function, the addressing function, and the current offset; and modify the corresponding base address to indicate the new corresponding base address. (See rejection of claim 12.)
16. The data processing apparatus of claim 15, wherein 
the control circuitry is adapted to define the new offset for each entry of the next level page table by applying the modified addressing function to a corresponding original offset obtained by applying an inverse to the addressing function to the current offset.  (See rejection of claim 13.)
17. The data processing apparatus of claim 15, wherein 
the control circuitry is adapted to, when performing the rewriting procedure, rewrite, for each of the plurality of entries in the intermediate level page table with corresponding control information indicating that the addressing function has been applied, the corresponding next level page table.  (See rejection of claim 12.)
18. The data processing apparatus of claim 1, wherein 
the physical storage locations are byte addressed. (The previously cited art does not discuss byte addressing. 
Hennessy teaches: “How is a memory address interpreted? That is, what object is accessed as a function of the address and the length? All the instruction sets discussed in this book are byte addressed and provide access for bytes (8 bits), half words (16 bits), and words (32 bits). Most of the computers also provide access for double words (64 bits).”  Hennessy page B-7.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Hennessy because using byte addressability makes the apparatus compatible with common instruction sets (byte addressability appears to be the industry standard according to Hennessy and Patterson).  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Blake (US 2020/0073819)
20. The data processing apparatus of claim 19, wherein: 
when the control information indicates that the addressing function has not been applied, (“In a given page table hierarchy the “contiguous” bit in page table entries can also be set/un-set in the middle of the page table structure to allow for more granular parallel accesses as is shown in FIG. 5B. FIG. 5B shows a five level page table example in which the upper two levels (L0, L1) are contiguously allocated page table entries, whilst the L2 page table entries must be accessed via page table walk, and the lowest two levels (L3, L4) may again be accessed in parallel. Note that the TTBR register can also comprise the contiguous bit since this indicates the nature of the page table entry at L0. Hence in the example of FIG. 5B the contiguously allocated bit is set for the TTBR register and the L0 level which then means that the L0 and L1 tables are allocated contiguously. The L1 page table entries do not have the contiguous bit set and the sequential walk is used to access the L2 level. The entries themselves at the L2 level have the contiguously allocated bit set and thus parallel loads can be generated for the L3 and L4 table entries.” Blake paragraph 0052.) the contiguous plurality of entries of the next level page table comprise redundant information, and the addressing function modifies physical storage locations of the contiguous plurality of entries such that the redundant information is distributed in non-contiguous locations of the next level page table.  (“The flow can be considered to begin at step 600 where the process waits until memory allocation is required. When it is the flow proceeds to step 602 where it is determined if this should be sparse (ad-hoc) or contiguous memory allocation. . . . The flow then returns to step 600. Finally, returning to a consideration of step 602 if it is determined that sparse memory allocation is appropriate then the flow proceeds to step 610 where the memory allocation for the page table entries is allocated in a (traditional) ad-hoc manner according to memory availability. In the example of FIG. 7 (where contiguous bits are provided in the page table entries) these are not set for the sparsely allocated page table entries.” Blake paragraph 0054.
The previously cited art does not expressly teach duplicating information in the page tables.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to duplicate the data as a mere duplication of parts/steps.  See MPEP § 2144.04.)



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Title
Document I.D.
Reason Included
Managing potential faults for speculative page table access
US 11176055 B1
"The prefetch operation is used to preload a cache level (e.g., of a data cache) so that the future memory access request will hit in that cache level instead of having to access a higher cache level or a main memory. Some prefetch operations are associated with a stream, which occurs when there is a sequence of multiple memory access requests for values, where the virtual address offset between adjacent values in the stream (called the “stride”) is fixed that may be learned after one or more prefetched values have been successfully predicted."  paragraph 17
METHOD FOR LOCATING METADATA
US 20200242047 A1
"The apparatus 100 is further configured to implement a virtual addressing scheme, where virtual address spaces can be allocated to the various programs that the processing logic may be executing. Each virtual address space includes a series of virtually addressed pages that can be remapped to physical memory so that contiguous pages in the virtually address space need not be contiguous in the physical address space. " paragraph 0050
PARALLEL PAGE TABLE ENTRY ACCESS WHEN PERFORMING ADDRESS TRANSLATIONS
US 20200073819 A1
"the present techniques further recognise that embodiments may be provided in which some page table entries are allocated according to the techniques described above for contiguous memory allocation whilst others may be allocated sparsely in an ad hoc manner in memory. In this context in some embodiments each page table entry of the page table hierarchy of page table entries comprises a contiguous allocation flag, and the apparatus is arranged to set the contiguous allocation flag for a first page table entry which points to a second page table entry which is allocated in the contiguous block of memory. Reference may then be made to that contiguous allocation flag in a given page table entry to determine whether the page table entry or sub-tree of page table entries which that pointer points to is (at least partially) laid out in a contiguous manner." paragraph 0032.
Permuted Memory Access Mapping
US 20180307617 A1
See figure 6.  "[0061] Maintaining contiguous groups of locations (e.g., memory addresses) across permutation when implementing Permuted Memory Access Mapping may be performed utilizing any of various mechanisms, according to different embodiments. For instance, in one embodiment utilizing an XOR-based permutation mechanism, selecting particular bits for use with the XOR-based permutation mechanism may allow contiguous locations to be maintained across the permutation. Continuing the example above, individual sets of 8 values may be kept together (e.g., across permutation) via the setting low_idx, according to one embodiment. In the example code above, low_idx is set to 3, representing 2.sup.3 (e.g., 8), ensuring that the 3 least significant bits of the address are not modified during permutation and that therefore 8 contiguous locations may be maintained across the permutation, according to this example embodiment. Thus, cache lines may also be kept together because other loops in the workload may access indices of current val sequentially." paragraph 0061. "In some embodiments, a form of page table entry may be defined that may allow a range of virtual address space to be backed by a set of physical pages across multiple sockets. In some embodiments using existing page table entries, physical pages may be mapped sequentially in a process's virtual address space. For instance, FIG. 7 is a logical block diagram illustrating 4 physical pages mapped sequentially through a virtual address space, as in one embodiment." paragraph 0072
Apparatus and method for maintaining address translation data within an address translation cache
US 10372618 B2
An apparatus and method are provided for maintaining address translation data within an address translation cache. The address translation cache has a plurality of entries, where each entry is used to store address translation data used when converting a virtual address into a corresponding physical address of a memory system. Control circuitry is used to perform an allocation process to determine the address translation data to be stored in each entry. The address translation cache is used to store address translation data of a plurality of different types representing address translation data specified at respective different levels of address translation within a multiple-level page table walk. The plurality of different types comprises a final level type of address translation data that identifies a full translation from the virtual address to the physical address, and at least one intermediate level type of address translation data that identifies a partial translation of the virtual address. The control circuitry is arranged, when performing the allocation process, to apply an allocation policy that permits each of the entries to be used for any of the different types of address translation data, and to store type identification data in association with each entry to enable the type of the address translation data stored therein to be determined. Such an approach enables very efficient usage of the address translation cache resources, for example by allowing the proportion of the entries used for full address translation data and the proportion of the entries used for partial address translation data to be dynamically adapted to changing workload conditions.
RESTRICTED ADDRESS TRANSLATION TO PROTECT AGAINST DEVICE-TLB VULNERABILITIES
US 20180011651 A1
[0057] Second-level translation uses a hierarchical paging structure described in the PCIe® ATS specification. In one embodiment, to allow page-table walks with 9-bit stride (where stride value defines size of the second-level page table), an Adjusted Guest Address Width (AGAW) value for a domain is defined as its Guest Address Width (GAW) value adjusted such that (AGAW-12) is a multiple of 9, for example. The AGAW indicates a number of levels of page-walk through the second-level translation page table. Hardware implementations report the supported AGAWs through the corresponding extended capability register 223.
ADAPTIVE PREFETCHING IN A DATA PROCESSING APPARATUS
US 20150134933 A1
"Whilst the memory addresses within a 4 kB page of memory addresses that are sequential in the virtual addressing system will also be sequential in the physical addressing, there is no correlation between the ordering of the memory pages in the virtual address system and the ordering of the memory pages in the physical address system. This fact is of particular significance to the prefetch unit 19, since although the stride which indicates the increment at which it prefetches addresses for a given entry in the prefetch table 21 will typically be well within the size of a memory page (meaning that the prefetch unit 19 can sequentially issue prefetch transactions at the stride interval for physical addresses), once a page boundary is reached the next increment of a prefetch transaction for this entry in the prefetch table 21 cannot be guaranteed to simply be a stride increment of the last physical address used. For example, as shown in FIG. 3 physical address page 2 does not sequentially follow physical address page 1. Accordingly, it can been seen that the first physical memory address within page 2 is not prefetchable since this physical address cannot be predicted by the prefetch unit 19 on the basis of the last physical address used in physical address page 1." paragraph 0047.
STRIDE PREFETCHING ACROSS MEMORY PAGES
US 20150026414 A1
"However, because sequential addresses in the virtual address space can refer to non-sequential memory pages in the physical address space, conventional prefetchers often are unable to properly identify memory access patterns for strides that cross memory page boundaries." paragraph 0005.
Jump Starting Prefetch Streams Across Page Boundaries
US 20090198909 A1
"The sequential real addresses may however, cross page boundaries, resulting in the prefetch engine stopping the stream. The prefetch engine stops the stream because the prefetch engine has no way of determining if the next data block found sequentially in the physical address space is mapped to a correspondingly sequential block in the effective address space. To reduce potentially polluting the cache with non-sequential prefetches, the prefetcher will stop issuing prefetch requests at each physical page boundaries." paragraph 0009.
Memory addressing controlled by PTE fields
US 7805587 B1
(47) The resource manager (not shown) is a control entity well-known in the art. One of the main responsibilities of the resource manager is allocating two-dimensional surfaces in local memory 140 for storing textures, rendered images, rendered colors, rendered depths, and the like. With the ability to remap physical addresses on the granularity of a page table entry 430, the resource manager is able to allocate physical memory pages with a partition stride, a partition interleave pattern and a bank interleave pattern that are optimized for a given surface based on the attributes of that surface as well as the physical structure of the local memory 140. Such surface attributes include, without limitation, pixel depth, surface width, surface height and access pattern expected for the surface. Importantly, with respect to a given surface, the resource manager is configured to generate page table entries 430 that include a data kind field 484 having the encoded instructions to the linear-to-RCBP transform unit 234 necessary to optimize accesses to that particular surface given the number of physical partitions in the local memory 140 available for memory access. The resource manager is typically implemented in software, such as the driver 113, but may also be implemented in firmware and/or hardware.
Methods, Systems, and Computer Program Products for Using a Structured Data Storage System to Provide Access to Addressable Entities in Virtual Address Space
US 20080005528 A1
See figure 1A.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M KNIGHT whose telephone number is (571)272-8646.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on 571 272 4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL M. KNIGHT
Examiner
Art Unit 2139



/PAUL M KNIGHT/Examiner, Art Unit 2139